UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-6568



CHARLES EDWARD FORRESTER, JR.,

                                              Petitioner - Appellant,

             and


KENNETH N. HAMMOND; PHILLIP DUCKETT,

                                                            Petitioners,

             versus


DAVID A. GARRAGHTY, Warden; DISTRICT OF
COLUMBIA   AGENCIES;  UNITED   STATES   PAROLE
COMMISSION; ANTHONY WILLIAMS, Mayor; EDWARD F.
REILLY, JR., Chairman, United States Parole
Commission; ODIE WASHINGTON, in his official
capacity as Director, D.C. Department of
Corrections; JOHN ASHCROFT, Attorney General,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-864-AM)


Submitted:    August 28, 2003             Decided:     September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Charles Edward Forrester, Jr., Appellant Pro Se.       Kimberly C.
Matthews, OFFICE OF CORPORATION COUNSEL, Washington, D.C.; Richard
Parker, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       Charles      Edward     Forrester,       Jr.,    a     District     of   Columbia

prisoner, seeks to appeal the district court’s order denying relief

on his petition filed under 28 U.S.C. § 2241 (2000). An appeal may

not be taken from the final order in a § 2241 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).             A certificate of appealability will

not issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”                         28

U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by

demonstrating that reasonable jurists would find both that his

constitutional        claims    are    debatable       and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322,                        , 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).                       We

have independently reviewed the record and conclude that Forrester

has not made the requisite showing.                         Accordingly, we deny a

certificate      of    appealability,           deny     Forrester’s       motion    for

appointment of counsel, and dismiss the appeal.                      We dispense with

oral     argument     because    the    facts      and       legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                                DISMISSED


                                            3